Citation Nr: 0308779	
Decision Date: 05/08/03    Archive Date: 05/20/03

DOCKET NO.  99-25 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel




INTRODUCTION

The veteran served on active duty from December 1950 to 
December 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
RO that, among other things, denied a claim of entitlement to 
TDIU.  Previously, this case was before the Board in January 
2001 when it was remanded for additional development.


FINDINGS OF FACT

1.  The veteran submitted his current claim for entitlement 
to TDIU in April 1999.

2.  The veteran has the following service-connected 
disabilities:  post-traumatic stress disorder (PTSD) 
(50 percent since March 1993), renal stones (10 percent since 
December 1972), headaches (30 percent since March 1993), 
shell fragment wound (SFW) scar of the left knee (10 percent 
since April 1999), and SFW scar of the left elbow (10 percent 
since April 1999).

3.  The highest level of education attained by the veteran 
was the 6th grade.

4.  The veteran was last employed as a plumber in 1982.

5.  The veteran's service-connected disabilities are not of 
such nature and severity as to prevent him from securing or 
following a substantially gainful occupation.


CONCLUSION OF LAW

The veteran is not unemployable as a result of service-
connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

By rating action of March 1973, the RO granted the veteran's 
claims of service connection for renal stones, headaches, SFW 
scar of the left knee, and SFW scar of the left elbow.  By 
rating action of September 1993, the RO granted a claim of 
service connection for PTSD.  

Correspondence from the Social Security Administration (SSA), 
dated in April 1998, indicates that the veteran was receiving 
retirement SSA benefits.  SSA noted that the veteran did not 
allege that he was disabled when he filed his claim in August 
1992, and SSA did not have any medical records of the 
veteran.

When the veteran filed his TDIU claim in April 1999, he 
reported that he last worked in 1982 as a plumber.  He 
reported his highest level of education was the 6th grade.

When examined at a VA general examination in May 1999, the 
diagnoses included migraine headaches, renal stones (not 
found on examination physically or by x-ray), SFW to the left 
knee with arthritic changes and vascular calcifications, 
status post SFW of the left elbow with normal function, pain 
and x-ray evidence of arthritic changes, unsightly scar of 
the left elbow with tenderness, and an unsightly scar of the 
left knee with no tenderness.  The examiner opined that, as 
far as the veteran's physical disabilities, the veteran 
should be able to be employed with no problems.  

When examined at a VA PTSD examination in May 1999, PTSD was 
diagnosed.  The examiner opined that the veteran did not 
appear to be totally unemployable due to PTSD.  

When the case was before in the Board in January 2001, it 
found that none of the medical records had included an 
opinion regarding the collective effect of the veteran's 
qualifying disabilities, both physical and psychiatric, on 
his ability to obtain or maintain employment.  In order to 
obtain evidence on this point, the Board remanded the case 
for another VA examination.

Pursuant to the Board's January 2001 Remand, VA examinations 
were conducted in November 2001.  At a November 2001 VA 
psychiatric examination, the veteran reported that he was 
receiving VA outpatient psychiatric treatment, and was 
currently on medication.  He denied any side effect problems.  
He had not had any psychiatric hospitalizations since he was 
last seen.  The veteran denied any legal problems or 
involvement in educational activities.  He continued to be 
unemployed.  He reported that he had not been able to work 
for about 22 years due to his physical problems and his PTSD.  
He had been married one time and had two adult sons.  He 
reported good relationships with his family.  The veteran got 
along well with all of his relatives.  He denied having any 
close friends outside of his family.  He said he had a close 
friend who died about one year earlier.  The veteran reported 
that once in a while, he visited a man he knew who farms.  He 
indicated that he would rather be alone most of the time.  He 
spent most of his time riding around in his truck.  He liked 
to look at farms.  The veteran avoided malls and large 
crowds.  He watched television for about two hours in the 
evening.  He commented that at home, he was either lying 
down, eating, or sitting at the table.  He denied any 
substance abuse problems.  He indicated that he had disabling 
physical problems.  He denied any history of violence or 
suicide attempts.  In summary, the examiner noted that the 
veteran's current psychosocial functioning status was 
characterized by unemployment, reportedly secondary to 
physical and psychiatric problems, adequate performance of 
routine responsibilities of self-care, good family role 
functioning, chronic physical health problems, limited 
social/interpersonal relationships outside of his family, and 
few recreational/leisure pursuits.

The November 2001 VA mental status examination report also 
revealed that the veteran did not have impairment of thought 
processes or communication.  The veteran denied delusions and 
hallucinations.  Eye contact was limited. There was no 
inappropriate behavior.  He reported suicidal thoughts, but 
denied any current plans or intent of harming himself.  He 
denied homicidal ideation.  He was able to maintain minimal 
personal hygiene and other basic activities of daily living.  
He was oriented to time, place, and person.  There were no 
indications of memory loss or impairment.  The veteran did 
not report obsessive or ritualistic behavior that interfered 
with routine activities.  Speech was limited.  There were no 
irrelevant, illogical, or obscure speech patterns.  The 
veteran did not report panic attacks.  He reported that he 
felt depressed most of every day, off and on.  He stated that 
it helped to go out and ride around, getting his mind off 
things.  He indicated that he felt anxious a little bit.  
There were no indications of impaired impulse control.  The 
veteran reported sleeping only four to five hours per night, 
off and on.  He stated that he never slept more than an hour 
at a time.  He felt tired a lot during the day with reduced 
interest in activities.  PTSD was diagnosed.  The examiner 
noted that the veteran was last seen for a VA psychiatric 
compensation and pension (C&P) examination in May 1999 and 
that the veteran's PTSD symptoms continued to significantly 
impair his psychosocial functioning and quality of life.  The 
examiner referred to the Board's January 2001 Remand request 
for an opinion as to whether the veteran is unemployable due 
solely to the combined effect of his service-connected 
disabilities.  The examiner opined that the veteran did not 
appear to be totally unemployable due solely to his PTSD.  
The examiner further opined, however, that the PTSD would 
limit the veteran from working closely with others or in 
crowded places, and that the veteran would do best working 
relatively alone such as doing farm work. 

At the November 2001 VA general examination, the veteran 
reported that he did have headaches but said there was no 
particular precipitating factor.  He reported that 
aggravating factors included any movement, and alleviating 
factors including lying down, taking Morphine or Tylenol #4, 
or putting a cold rag on his head.  He noted that the 
frequency was daily and that they were severe.  They lasted 
up to an hour, and on a scale of 1-10 with 1 being the least 
pain and 10 being the worst, he said it was about a seven or 
an eight.  It was noted that he becomes weak, tires easily, 
and has to stop what he is doing and lie down.  The diagnosis 
was migraine headaches.  

The November 2001 VA general examination also revealed that 
the veteran had an unsightly, nontender scar in front of the 
left tibial tubercle that measured 2 by2 cm (centimeters), 
and three unsightly, small, nontender circular scars medial 
to the left tubercle, which were 1 cm in diameter.  
Examination also revealed that the veteran's left elbow was 
tender medially.  There was no deformity, swelling, or 
crepitus.  The veteran could extend his left elbow to 0 
degrees actively, passively, and after fatiguing, all with 
pain.  He could flex the left elbow 0-140 degrees actively, 
0-142 degrees passively, and after fatiguing, all with pain.  
Examination also revealed that the veteran had an unsightly, 
nontender scar on the lateral, left elbow that was 1/2 cm in 
diameter, forming a circle.  On the medial aspect of the left 
elbow, he had a 4 cm by 1/8 cm scar but the center of the 
scar expanded 1 1/2 cm; it was unsightly but not tender.  The 
diagnoses were migraine headaches, an established diagnosis; 
status-post passage of multiple renal stones, no renal stones 
present at this time; SFW to left knee area with unsightly, 
nontender scars; status-post SFWs of the left elbow with 
unsightly scars and normal function with pain; and status-
post infarct of the brain.  The examiner opined that the 
service-connected disabilities had been defined previously on 
two other occasions.  The examiner noted that none of the 
veteran's service-connected disabilities, including 
headaches, renal stones, and SFWs to the left knee and left 
elbow was of such nature as to prevent the veteran from doing 
work.  There would be no restrictions on the type of work 
that he could do, and no types of employment would be limited 
because of the veteran's service-connected disabilities.  The 
examiner opined that, based solely on the veteran's service-
connected conditions, it was more likely than not he would 
not be limited for any employment he might seek.

When examined by VA in October 2002, examination revealed 
that the veteran appeared anxious.  His left elbow was tender 
medially.  There was no deformity.  He had an unsightly non-
tender scar in front of the tibial tubercle that measured 2 
by 2 cm.  There were three small circular scars medial to the 
left tubercle, which were 1 cm in diameter.  There was no 
swelling or crepitus in the elbow.  He could extend his left 
elbow to 0 degrees active, passive, and, after fatiguing all 
with pain, starting at the beginning of the movement until 
the movement stops.  Strength of both upper extremities was 
normal for his age.  Reflexes were normal and grip was weak, 
bilaterally.  The diagnoses were migraine headaches; PTSD; 
multiple kidney stones, no renal stones present at this time; 
SFW to the left knee are with unsightly scars and minimal 
degenerative joint disease changes; and SFW left elbow with 
unsightly scar, normal function with minimal degenerative 
joint disease changes.  The examiner opined that, as to 
whether the veteran was unemployable due solely to his 
service-connected disability, it was as least as likely as 
not that the veteran was not unemployable due solely to his 
service-connected disabilities, and that the veteran had 
other medical conditions that in combination with his 
service-connected disabilities would make it even more 
difficult for him to be employed.

At an October 2002 VA psychiatric examination, the veteran 
denied any legal problems or involvement in educational 
activities.  He continued to be unemployed, due to his 
physical problems and his PTSD.  He had been married one 
time, for fifty-two years.  They had two adult sons, and one 
granddaughter.  He reported "excellent" family 
relationships.  He got along well with other relatives, 
including three sisters and one brother.  He said that he did 
not have any close friends currently.  He had a close friend, 
but he died about two years ago.  He mainly socialized with 
family.  He liked to be alone most of the time.  He used to 
hunt and fish, but did not now, because these activities 
reminded him too much of his war experiences.  His leisure 
pursuits were mostly solitary ones.  He liked to drive around 
alone.  He said he often parked and counted cars as they went 
by, to keep his mind active, and off his bad war memories.  
He did not watch much television, because it showed too much 
violence.  He often sat at home watching the hummingbirds 
feeding in his yard.  He denied any substance abuse.  He 
denied any history of violence, assaultive behavior, or 
suicidal attempts.  In summary, the veteran's current 
psychosocial functional status was characterized by continued 
unemployment, secondary to PTSD and physical problems, 
adequate performance of routine responsibilities of self-
care, fair family role functioning, chronic physical health 
problems, no close friends outside of family, and primarily 
solitary leisure pursuits.  

The October 2002 VA mental status examination revealed that 
there was no impairment of thought processes or 
communication.  Delusions and hallucinations were denied.  
Eye contact was adequate.  There was no inappropriate 
behavior.  He reported suicidal ideation at times, but denied 
any current plans or intentions of harming himself.  He 
denied homicidal ideation.  He was able to maintain minimal 
personal hygiene and other basic activities of daily living.  
He was oriented to person, place, and time.  Memory appeared 
to be unimpaired.  He did not report obsessive or ritualistic 
behavior that interfered with routine activities.  Speech was 
limited.  There were no irrelevant, illogical, or obscure 
speech patterns.  He did not report panic attacks.  He 
indicated that he feels depressed daily, off and on, and 
nervous almost all of the time.  Impulse control appeared to 
be unimpaired.  He complained of initial and middle insomnia, 
and reported sleeping only about three to four hours per 
night.  He felt tired all the time, with reduced interest in 
activities.  PTSD was diagnosed.  The examiner noted that the 
veteran was last seen for a psychiatric C&P examination in 
October 2001 and that there did not appear to have been much 
change in his psychosocial adjustment since then.

II.  Analysis

Total disability is considered to exist when there is any 
impairment, which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1) (2002).  Total ratings 
are authorized for any disability or combination of 
disabilities for which the VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent 
evaluation.  38 C.F.R. § 3.340(a)(2) (2002).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2002).  Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a) (2002).  Factors to be 
considered are the veteran's education and employment history 
and loss of use of work-related functions due to pain.  
Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).

Individual unemployability must be determined without regard 
to any non-service connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a) (2002); see 38 C.F.R. § 
4.19 (2002) (age is not a factor in evaluating service-
connected disability or unemployability); Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).

It is also the policy of the VA, however, that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2002); see 
also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the 
Board must evaluate whether there are circumstances in the 
veteran's case, apart from any non-service connected 
conditions and advancing age, which would justify a total 
rating, based on unemployability.  Van Hoose, 4 Vet. App. at 
363.

The record establishes that the veteran's formal application 
for TDIU (VA Form 21-8940) was received on April 19, 1999.  
Service connection has been established for PTSD (50 percent 
since March 1993), renal stones (10 percent since 
December 1972), headaches (30 percent since March 1993), SFW 
scar of the left knee (10 percent since April 1999), and SFW 
scar of the left elbow (10 percent since April 1999).  His 
combined total service-connected disability evaluation is 80 
percent.

Here, the veteran's current 50 percent rating for his PTSD 
and his combined rating of 80 percent satisfy the percentage 
requirements of 38 C.F.R. § 4.16.  The question to be 
answered is whether the veteran's service-connected 
disabilities preclude him from engaging in substantially 
gainful employment (work that is more than marginal, which 
permits the individual to earn a "living wage").  Moore v. 
Derwinski, 1 Vet. App. 356 (1991).  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question is whether 
the veteran, in light of his service-connected disorders, is 
capable of performing the physical and mental acts required 
by employment, not whether he can find employment.  Van 
Hoose, 4 Vet. App. at 361.

In the veteran's case, he had completed six years of 
education.  A work history, compiled from information 
reported by the veteran, shows that he worked as plumber 
until 1982.  There is no evidence that he was ever awarded 
SSA disability benefits because of an inability to maintain 
employment, as reflected in a letter from SSA in April 1998.

A review of the evidence of record shows that the veteran's 
service-connected disabilities have not presented a problem 
with his ability to obtain and maintain substantially gainful 
employment.  He has undergone several VA examinations and 
each examiner supports this conclusion.  His PTSD is rated at 
50 percent but the objective evidence of record does not 
reflect any problems with PTSD that would prevent him from 
working.  His disability evaluation for his renal stones has 
remained at the 10 percent level since December 1972 although 
they are currently asymptomatic, and his headaches have 
remained at the 30 percent level since March 1993 given that 
the veteran does not have symptoms that would warrant a 50 
percent rating.  His SFW scar of the left knee and left elbow 
have each remained at the 10 percent level since April 1999.

The veteran's combined service-connected disability rating is 
80 percent, with one disability rated at more than 40 
percent.  He clearly satisfies the threshold criteria for a 
TDIU rating under 38 C.F.R. § 4.16(a).  However, despite his 
actual disability evaluations being rated so as to satisfy 
the regulatory criteria, the objective evidence of record 
does not show that he is unable to obtain and maintain 
substantially gainful employment due to service-connected 
disability.  His several service-connected disabilities have 
been recently evaluated.  As noted above, VA examiners have 
noted the veteran's several service-connected disabilities 
when each concluded that they did not preclude the veteran 
from substantially gainful employment.  Numerous VA treatment 
records do not provide evidence that the veteran's service-
connected disabilities preclude him from being able to obtain 
and maintain substantially gainful employment.  

Specifically, a May 1999 VA examiner opined that, as far as 
the veteran's physical disabilities, the veteran should be 
able to be employed with no problems, and a May 1999 VA 
psychiatric examiner opined that the veteran did not appear 
to be totally unemployable due to PTSD.  The November 2001 VA 
psychiatric examiner opined that the veteran was not 
unemployable due to PTSD.  The November 2001 VA general 
examiner opined that none of the service-connected conditions 
were of such nature as to prevent the veteran from doing 
work.  Moreover, additional VA treatment records, dated from 
1984 to 2002, including hospital summaries for the most part 
show ongoing problems with non-service connected conditions 
to include but not limited to coronary artery disease, 
unstable angina; diabetes mellitus; gastroesophageal reflux 
disease; hypertension; tachycardia; and confirmed advanced 
blockages of major coronary arteries.

Moreover, after a review of the claims files and examination 
of the veteran, the October 2002 VA examiners -- after 
consultation with a physician -- concluded, once again, that 
the veteran was not unemployable due to service connected 
disability.  The VA general examiner further concluded that 
the veteran was unemployable due to a combination of service 
connected and non-service connected disabilities.  The 
veteran also underwent a VA psychiatric examination in 
October 2002, which concluded that the veteran was no worse 
than during his previous VA psychiatric examination in 
November 2001.  Again, the Board notes that there is no 
medical evidence in the record suggesting that the veteran is 
unemployable due solely to service-connected disability.  No 
doctor expressed the opinion suggested by the veteran.  The 
veteran's statements, while providing evidence of his own 
perspective regarding employability, are not helpful on the 
ultimate issue because medical evidence is needed to 
determine the issue of unemployability, and there is no 
indication in the record that the veteran has the expertise 
to provide such a medical opinion.

The recent VA examiner's answer in October 2002 to the 
overarching question -- whether the veteran is unemployable 
due solely to his service-connected disabilities - is that 
the veteran is not unemployable.  That examination report is 
the latest evidence to support this conclusion, and because 
it reflects a review of all of the evidence of record, it is 
accorded the greatest probative value of all the evidence 
that might shed light on this question.  Even with 
consideration of the policy of 38 C.F.R. § 4.16(b), the Board 
finds that the evidence does not support a conclusion that 
the veteran is unemployable due to service-connected 
disability.

In summary, the Board finds that entitlement to TDIU is 
denied because the veteran has not been found unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities alone.  In other 
words, the combined effect of service-connected disabilities 
does not rise to the level of unemployability in the 
veteran's case.  The weight of the aforementioned evidence is 
such that a total disability evaluation based on individual 
unemployability is not warranted.  Because the probative 
evidence against the claim outweighs the evidence in favor of 
the claim, the benefit-of-the-doubt rule does not apply, and 
the veteran's claim is denied.  

Finally, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA).  This law is applicable to all 
claims filed on or after the date of enactment of the VCAA - 
November 9, 2000 - or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); cf. Dyment v. 
Principi, 287 F.3d. 1377 (Fed. Cir. 2002) (holding that only 
section 4 of the VCAA, amending 38 U.S.C. § 5107, was 
intended to have retroactive effect).  

The Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date, with the exception of the amendments to 38 C.F.R. 
§ 3.156(a) relating to the definition of new and material 
evidence and to 38 C.F.R. § 3.159 pertaining to VA assistance 
in the case of claims to reopen previously denied final 
claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  A discussion of the 
pertinent VCAA and regulatory provisions follows.  

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

In this case, VA's duties have been fulfilled.  The required 
notice must inform the applicant of any information necessary 
to complete the application.  The purpose of the first notice 
is to advise the claimant of any information, or any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  In this case, the 
veteran's application is complete.  There is no outstanding 
information required, such as proof of service, type of 
benefit sought, or status of the veteran, to complete the 
application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (2001) (to 
be codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002).  In addition, 38 C.F.R. § 3.159(b), 66 Fed. Reg. 
45,630, details the procedures by which VA will carry out its 
duty to provide notice.  

In this case, VA informed the veteran of which information 
and evidence he was to provide and which information and 
evidence VA would attempt to obtain on his behalf.  In 
reviewing the amended § 5103(a), the Board finds that VA has 
complied with the notice requirements contained in § 5103(a).  
From the outset, the RO has informed the veteran of the bases 
on which the RO decided the claim and of the elements 
necessary to be granted the benefit sought.  This is 
evidenced by the rating action of August 1999; statement of 
the case (SOC) issued in November 1999; and supplemental 
statements of the case issued in July 2002 and December 2002; 
which informed him of the applicable law and regulations.  
The record also reflects that the veteran was notified by the 
RO by letter sent in March 2001 of the changes brought about 
by the VCAA.  The record shows that the RO has notified the 
veteran of the evidence necessary to substantiate the claim, 
and he was given the opportunity to submit additional 
evidence.  Specifically, the RO notified the veteran of the 
development of his claim, the type of evidence needed to 
prove his claim, and of which evidence would be obtained by 
the veteran, and which evidence would be retrieved by VA.  
38 U.S.C.A. § 5103(a) (West 2002).  These documents also show 
that VA has provided the veteran with a recitation of the 
pertinent statutes and regulations, and discussion of the 
application of each to the evidence.  In summary, the Board 
finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 and newly promulgated 
38 C.F.R. § 3.159(b).

The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled.  The VCAA sets 
forth several duties for VA in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  VA must make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  In this case, VA and private medical 
records identified by the veteran were obtained, and the 
veteran has not indicated that additional records exist that 
would have an effect on the Board's analysis.

Finally, the new law and regulations provide that an opinion 
or examination be provided where necessary. 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.159(c)(4)).  Here, the veteran was provided with VA 
examinations in May 1999,  November 2001, and October 2002, 
and VA examiners rendered opinions on the central issue in 
this claim.  An additional examination or medical opinion 
being unnecessary, the Board finds that the RO has satisfied 
the new duty-to-assist obligations.  

Given that VA has satisfied its duties to notify and to 
assist the veteran in this case, a remand for further action 
under the VCAA will serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, further development of this claim 
and further expending of VA's resources are not warranted.




	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to TDIU is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

